Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 04/03/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 04/03/20 are objected because some elements in the specification are not described clearly in drawings. 
            Claims and specification disclose elements biosensor BS, nanoparticles, and biomarkers.  However, no drawing discloses these elements.
Appropriate correction is required. 
Claim/Specification Objections
4.       The disclosure is objected to because of the following informalities: 
            a) Claim 1 discloses: “Biosensing platform for simultaneous, multiplexed, high throughput and ultra-sensitive optical detection of biomarkers labelled with plasmonic nanoparticles, the platform being provided with …”.  The preamble is not clear with the wording “being provided with”.

For the purpose of the examination, the examiner respectfully suggests revision for the preamble as follow:
“Biosensing platform for simultaneous, multiplexed, high throughput and ultra-sensitive optical detection of biomarkers labelled with plasmonic nanoparticles, the platform [being provided with] comprising: …”.  

           b) Claim 1 contains the following limitation which belongs to claim 2 and is duplicated:  “2. A biosensing platform according to claim 1 wherein the light source of the illumination system (IS) is a tungsten, halogen, xenon lamp or a continuum laser or a combination of multiple LEDs or LASERs in the visible and near-infrared spectral range.”  This wording should be deleted.  

           c) Claim 4 discloses “an infinity-corrected microscope objective”.   However, there is no explanation/definition of this wording in the specification.  For the purpose of the examination, this wording is interpreted as the following:  any microscope objective.

           d)  Claim 1 discloses wording “and/or”.  This wording is unclear.  "The term "and/or" may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", although the scope of claimed subject matter is not limited in this respect."
The examiner respectfully suggests revision as follow:
All the term “and/or” should be changed to “or”.

           Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.        Claim 1, 5, and current specification disclosed “translation means for movement … processing means are adapted to …”, “programming means”.  However, there is no definition/explanation in the specification for the term “translation means”, “processing means” and “programming means”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
                For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow:
               “translation means”: any device/apparatus/system/support/frame/housing/platform that can move
                “processing means”: any processor, computer, server, circuit.  
                 “programming means”: any programming software.
                Appropriate correction is required.
CLAIM INTERPRETATION
7.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “translation means for movement … processing means are adapted to … programming means” in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that nowhere in the current specification discloses the above terms, and there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
                For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow:
                  “translation means”: any device/apparatus/system/support/frame/housing/platform that can move
                “processing means”: any processor, computer, server, circuit.  
                “programming means”:  any programming software used by any processor, computer, server, circuit.

Claim Rejections - 35 USC § 103
10.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

12.          Claim(s) 1, 2, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgenson et al. (Pub. No. 2004/0218184) in view of Dohler, (U.S. Pub. No. 2019/0022944).  Hereafter “Jorgenson” and “Dohler”. 
            Regarding Claim(s) 1, Jorgenson teaches 
            Biosensing platform for simultaneous, multiplexed, high throughput and ultra-sensitive optical detection of biomarkers labelled with plasmonic nanoparticles, the platform being provided with, (please see the objection in paragraph 4 above. Further, the wording in the preamble is just for intended used, and does not have patent weight), 
             a biosensor (BS), (figures 1A-B, sensor 10 is not different from a biosensor), a broadband and continuous spectrum illumination system (IS), (figure 3, light sources 98, 100; [0027]; [0062], lines 4-8; [0086].  It is inherent that white light spectral scatter spectra is not different from broadband and continuous spectrum), an optical detector (OD) for simultaneously capturing and resolving spatially and spectrally the scattering signal of each individual nanoparticle, (abstract, [0027, 0070, 0090]), an autofocus system (AF) ([0056]; Figure 3, auto focus subsystem 104), and an optical system (OS), (figure 3, elements 103, 105, 108, 110 is not different from optical system) adapted to collect the scattered light from the biosensor’s surface onto the optical detector (OD), (figure 3, 4, detector 114), and wherein the processing means are adapted to
                i) simultaneously capture spatially and spectrally resolved scattering signals from each nanoparticle individually, (abstract, [0070, 0090]), and
                ii) to analyze these signals simultaneously with the capture process, (abstract, [0027, 0070, 0090]). 
               However, Jorgenson does not teach the platform being provided with translation means (MS) for the movement of the optical system and/or the biosensor, such that the optical system (OS) and the biosensor (BS) can be displaced relative to each other in the three dimensions.  Dohler teaches the platform being provided with translation means (MS) for the movement of the optical system [and/]or the biosensor, such that the optical system (OS) and the sensor (BS) can be displaced relative to each other in the three dimensions, ([0027, 0032, 0056, 0062]. Note: the wording “and/or” could be considered as wording “or”).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Jorgenson by having the platform being provided with translation means in order to move optical element or the sensor.

             Regarding Claim(s) 2, Jorgenson teaches the light source of the illumination system (IS) is a tungsten, halogen, xenon lamp or a continuum laser or a combination of multiple LEDs or LASERs in the visible and near-infrared spectral range, ([0091]).


             Regarding Claim(s) 5, it is inherent that any the auto focus system must has its own programming software to control its focus.  

13.          Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgenson et al. (Pub. No. 2004/0218184) in view of Dohler, (U.S. Pub. No. 2019/0022944), further in view of Holmes et al. (U.S. Pat. No. 10,989,724).  Hereafter “Jorgenson”, “Dohler”, “Holmes”. 
                  Regarding Claim(s) 3, Jorgenson teaches all the limitations of claim 1 as stated above except for the optical system (OS) includes a microscope objective. Holmes teaches a microscope objective, (column 69, lines 21-24).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Jorgenson by having a microscope objective in order to implement inspection system more efficiently.

14.          Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgenson et al. (Pub. No. 2004/0218184) in view of Dohler, (U.S. Pub. No. 2019/0022944), further in view of Holmes et al. (U.S. Pat. No. 10,989,724), further in view of Zeng et al. (U.S. Pat. No. 11,060,976).  Hereafter “Jorgenson”, “Dohler”, “Holmes”, “Zeng”. 
                  Regarding Claim(s) 4, Jorgenson teaches all the limitations of claim 1 as stated above except for a microscope objective and tube lens. Holmes teaches a microscope objective, (column 69, lines 21-24). Zeng teaches an infinity-corrected microscope objective combined with a tube lens, (column 38, lines 14-24).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Jorgenson by having a microscope objective combined with a tube lens in order to implement inspection system more efficiently.

15.          Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgenson et al. (Pub. No. 2004/0218184) in view of Dohler, (U.S. Pub. No. 2019/0022944), further in view of Mir (U.S. Pub. No. 2005/0244863).  Hereafter “Jorgenson”, “Dohler”, “Mir”. 
                 Regarding Claim(s) 6-8, Jorgenson teaches all the limitations of claim 1 as stated above except for the optical detector (OD) is a dense array of multiple monochromatic CMOS or CCD sensors coupled with dichroic optical filters, or a vertically stacked array of photodetectors able to detect different spectral bands at the same spatial position, RGB filters.  Mir teaches optical detector (OD) is a dense array of multiple monochromatic CMOS or CCD sensors coupled with dichroic optical filters, or a vertically stacked array of photodetectors able to detect different spectral bands at the same spatial position, RGB filters ([0246, 0348, 0353, 0370, 0371, 0882, 0948, 1042]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Jorgenson by having a dense array of multiple monochromatic CMOS or CCD sensors coupled with dichroic optical filters, or a vertically stacked array of photodetectors in order to implement inspection system to detect different wavelengths.

Allowable Subject Matter
16.          Claims 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten or amended to overcome the objections/rejection(s) under 35 U.S.C. 112, set forth in this Office action.
17.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 9. 
18.          As claim 9, the prior art of record taken alone or in combination, fails to disclose or render obvious Biosensing platform for simultaneous, multiplexed, high throughput and ultra-sensitive optical detection of biomarkers labelled with plasmonic nanoparticles, the platform [being provided with] comprising a biosensor (BS), a broadband and continuous spectrum illumination system (IS), an optical detector (OD) for simultaneously capturing and resolving spatially and spectrally the scattering signal of each individual nanoparticle, an autofocus system (AF) and an optical system (OS) adapted to collect the scattered light from the biosensor’s surface onto the optical detector (OD), the platform being provided with translation means (MS) for the movement of the optical system [and/]or the biosensor, such that the optical system (OS) and the biosensor (BS) can be displaced relative to each other in the three dimensions, and wherein the processing means are adapted to i) simultaneously capture spatially and spectrally resolved scattering signals from each nanoparticle individually, and ii) to analyze these signals simultaneously with the capture process; wherein the method comprises all the steps from a. to f. of claim 9; in combination with the rest of the limitations of claims 1 and 9.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
May 19, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877